Exhibit 10.90






This SECOND AMENDMENT TO THE THIRD SETTLEMENT AGREEMENT, dated October 3, 2017
by agreement between (i) Wright Medical Technology, Inc. (“Wright Medical”) and
(ii) Plaintiffs’ Co-Lead Counsel appointed by the Hon. William S. Duffey in MDL
No. 2329 (the “MDL”) and Plaintiffs’ Co-Lead Counsel appointed by the Hon. Jane
Johnson in JCCP No. 4710 (the “JCCP”) (referred to collectively as “Plaintiffs’
Counsel”) (Plaintiffs’ Counsel and Wright Medical each a “Party” and
collectively referred to as the “Parties”), is made pursuant to Section 13.10 of
the Third Settlement Agreement dated October 3, 2017 (the “Third Settlement
Agreement”). The Third Settlement Agreement, as previously amended by the First
Amendment to the Third Settlement Agreement, shall be further amended as follows
(the Third Settlement Agreement, as amended, and this Second Amendment being
collectively referred to herein as the “Agreement”):
1.
Section 3.1.2 of the Third Settlement Agreement, as amended by the First
Amendment, which originally read:



All settlement payments under either the Standard Settlement Option or the EIF
Option are contingent upon Wright Medical receiving at least Thirty-Five Million
dollars ($35,000,000.00) of additional insurance payments from some or all of
the following insurers: Federal Insurance Company, Lexington Insurance Company,
Lloyd’s of London, or Catlin Specialty Insurance Company (“the Non-Settling
Insurers”). The payments must be received between the date of execution of the
Term Sheet (September 18, 2017) and February 28, 2018, and must be paid to
reimburse Wright Medical for defense fees and costs, settlements and
or/judgments paid or incurred in connection with a CONSERVE® Claim, DYNASTY®
Claim, or LINEAGE® Claim, as those terms are defined above. In the event that
this contingency is not met, Wright Medical in its sole discretion may terminate
this Third Settlement Agreement in its entirety, and the Parties and Eligible
Claimants will return to their respective positions held prior to this Third
Settlement Agreement, with all releases and dismissal stipulations that may have
been provided deemed void, and either returned to Plaintiffs’ Counsel or
destroyed.
Is hereby amended as follows:
All settlement payments under either the Standard Settlement Option or the EIF
Option are contingent upon Wright Medical receiving at least Thirty-Five Million
dollars ($35,000,000.00) of additional insurance payments from some or all of
the following insurers: Federal Insurance Company, Lexington Insurance Company,
Lloyd’s of London, or Catlin Specialty Insurance Company (“the Non-Settling
Insurers”). The payments must be received between the date of execution of the
Term Sheet (September 18, 2017) and March 30, 2018, and must be paid to
reimburse Wright Medical for defense fees and costs, settlements and/or
judgments paid or incurred in connection with a CONSERVE® Claim, DYNASTY® Claim,
or LINEAGE® Claim, as those terms are defined above. In the event that this
contingency is not met, Wright Medical in its sole discretion may terminate this
Agreement in its entirety, and the Parties and Eligible Claimants will return to
their respective positions held prior to this Agreement, with all releases and
dismissal stipulations that may have been provided deemed void, and either
returned to Plaintiffs’ Counsel or destroyed.
The Agreement shall remain the same in all other respects.





--------------------------------------------------------------------------------

Exhibit 10.90




IN WITNESS WHEREOF, the Parties have executed this Second Amendment to the Third
Settlement Agreement as of October 3, 2017 on the dates indicated below.


PLAINTIFFS’ MDL AND JCCP CO-LEAD COUNSEL
/s/ Michael L. McGlamry
 
/s/ Raymond P. Boucher
Michael L. McGlamry
Pope, McGlamry, Kilpatrick, Morrison & Norwood, P.C.
 
Raymond P. Boucher
Boucher LLP
Dated:
2/23/2018
 
Dated:
2/23/2018
WRIGHT MEDICAL TECHNOLOGY, INC.
/s/ James Lightman
 
 
James Lightman
Sr. Vice President and General Counsel
Wright Medical Technology, Inc.
 
 
Dated:
2/23/2018
 
 
 



 





